Title: From George Washington to Robert Morris, 8 December 1781
From: Washington, George
To: Morris, Robert


                        
                            Dear Sir
                            Philada 8th December 1781
                        
                        I inclose you for acceptance my two drafts for you in favr of Mr David Ross Commissioner of Trade for the
                            State of Virginia one for £7452.12 0 1/2 Stirling—the other for £6035.17 2 1/2 Stirling—which two sums are for the Amount
                            of the Goods purchased of the British Merchants in York and delivered out to the Officers of the Army—Mr Ross’s letter
                            to me which was laid before you this morning explains the manner in which he expects to discount the Bill for £7752.12.0
                            1/2 Sg—Colo. Tilghman informs me that you expressed a desire to transmit these Bills to Mr Ross yourself and to write to
                            him on the mode in which you propose to make payment—you will be pleased to do it, and I, in my letter to him,  shall
                            refer him to you. 
                        Inclosed you will find an Abstract of the amount of the Goods delivered to the Officers—I daily expect the
                            particulars from Colo. Carrington who had the transaction of the Business—you will from them ascertain the sum in which
                            every individuals drew and will be able to furnish the pay Mr Genl with the same that he may charge the officers
                            accordingly.
                        The Express will return to morrow Morning to Mr Ross. I have the honor to be with much Respect and Esteem Dr
                            Sr yr most obt Servt.

                    